Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied. Stay continued for thirty days to enable appellants to apply to the Court of Appeals for permission to appeal. This court*, in affirming the judgment pursuant to section 106 of the Civil Practice Act, referred to the error at folio 102 of the record where plaintiff was permitted to testify that she had never before had an automobile accident. This we regarded as non-prejudieial. Upon the question of *686plaintiff’s contributory negligence it might well be, in the absence of proof to the contrary, that defendant’s automobile came around the corner of Eightieth street into Roosevelt avenue, in which ease plaintiff would not have seen the automobile on Eightieth street when she looked. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Seudder, JJ.

 See 231 App. Div. 856.'— ¡Rep.